Title: To John Adams from Samuel Allyne Otis, 5 May 1792
From: Otis, Samuel Allyne
To: Adams, John



Dear Sir.
Philadelphia May 5t. 1792

I hope this will find you agreeably reposing at your pleasant Seat after a tedious and fatiguing Session—which however is not ended nor do I know when it will be.  They have agreed to Saturday next but such long speechifications as took place on the excise &c will protract the time two or three weeks.—The Senate are almost unemployed and wish for a recess, but it will hardly do for them to insist on rising at the time, and the House of Reps, will not be ready.
We heared transiently of Mrs Adam’s being not worse for journeying as far as New York. I hope she will be perfectly recovered by the change of air.
The confusion from the late failures &c seems a little to subside and Stocks rise again gradually hence I suppose money grows more plenty—
Mrs Otis Miss Smith & Miss Otis join me in kind remembrances.—
I have the honor to be / Your most humble Sert
Sam. A. Otis